Citation Nr: 0127042	
Decision Date: 12/06/01    Archive Date: 12/11/01

DOCKET NO.  00 - 11 746	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Basic eligibility for VA nonservice-connected pension 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel





INTRODUCTION

The veteran served on active duty with the United States Army 
from April 23, 1962, to March 6, 1963, but did not serve in 
the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1995 from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied basic eligibility for VA 
nonservice-connected pension benefits.

The claimant appeared before the undersigned traveling Member 
of the Board in September 2001 and offered testimony in 
support of his claim.


FINDINGS OF FACT

1.  The veteran had active service with the United States 
Army from April 23, 1962, to March 6, 1963, but did not serve 
in the Republic of Vietnam.

2.  The veteran did not serve on active duty during a period 
of war.


CONCLUSION OF LAW

The eligibility requirements for nonservice-connected 
disability pension benefits have not been met.  38 U.S.C.A. 
§§ 101(29), 1501, 1521 (West 1991 & Supp. 2001);  38 C.F.R. 
§§ 3.1, 3.2, 3.3 (2001).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of the veteran's appeal, a bill was passed that 
enhances the VA's duties to notify a claimant regarding the 
evidence needed to substantiate a claim and to assist a 
claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096, 
2097-98 (2000), effective November 9, 2000) (codified as 
amended at  38 U.S.C. §§ 5102, 5103, and 5103A (West Supp. 
2001).  The change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment of the VCAA, November 9, 2000, 
and which are not final as of that date.  VCAA, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, and 5103A) 
(West Supp. 2001).  Regulations to implement the VCAA (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a) and 3.326(a)) were 
effective November 9, 2000, except for regulations addressing 
claims reopened after a prior final decision, which is not at 
issue in the instant appeal.  VA has stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
In general, where the record indicates that the statutory 
mandates have been met, the regulatory provisions are 
likewise satisfied.  

Under the VCAA, the VA's enhanced duty to assist includes 
aiding the claimant in obtaining evidence necessary to 
substantiate his claim.  However, the VA is not required to 
provide assistance if no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  See 
VCAA, Pub. L. No. 106-475, §3(a), 114 Stat. 2096, 2097-98 
(2000) (codified as amended at  38 U.S.C. §§ 5102, 5103, and 
5103A) (West Supp. 2001).  It is not the factual evidence 
that is dispositive of this appeal, but rather the 
interpretation and application of the governing statutes.  
The VCAA does not affect matters on appeal when the question, 
such as in this case, is one limited to statutory 
interpretation.  

In this case, the pertinent and determinative evidence 
consists of evidence of the veteran's dates of service and 
the Board notes that such evidence is of record.  As such, 
additional assistance could not possibly aid in 
substantiating the veteran's claim, because, as explained 
below, the veteran's entitlement to the benefit sought is 
precluded by law.  In addition, the veteran does not contend 
that he served any 
other or additional periods of active service, or that his 
period of active service began or ended during a period of 
war.  Therefore, the Board will proceed in adjudicating the 
veteran's claim since no further assistance in developing the 
facts pertinent to this claim is necessary.

The veteran claims that he is entitled to VA nonservice-
connected pension benefits.  To establish basic eligibility 
for nonservice-connected pension benefits, a veteran must 
have served in the active military, naval or air service for 
a period of 90 days or more during a period of war; or, 
during a period of war, must have been discharged or released 
from such service because of a service-connected disability; 
or, must have served for a period of 90 days or more and such 
period either began or ended during a period of war; or, must 
have served for an aggregate of 90 days or more in two or 
more separate periods of service during the same or different 
war periods. See  38 U.S.C.A. § 1521(j) (West 1991);  38 
C.F.R. § 3.3(a) (2001).

A veteran of any war means a veteran who served in the active 
military, naval or air service during a period of war as 
defined in, and for the periods set forth in  38 C.F.R. § 
3.2.  See  38 C.F.R. § 3.1(e), (f) (2001).  Under  38 C.F.R. 
§ 3.2(e), the Korean conflict is defined as a period of war, 
and the war-time period is defined as the period beginning on 
June 27, 1950, and ending on January 31, 1955, inclusive. The 
Vietnam Era is defined as the period beginning on February 
28, 1961, and ending on May 7, 1975, inclusive, in the case 
of a veteran who served in the Republic of Vietnam, or as the 
period beginning on August 5, 1964, and ending on May 7, 
1975, inclusive, in all other cases.  See  38 U.S.C.A. 
§ 101(29) (West 1991);  38 C.F.R. § 3.2(f) (2001).

The claimant in this case had active service after the Korean 
Conflict and prior to the Vietnam Era.  The veteran's DD Form 
214 shows that he entered active service on April 23, 1962, 
and separated from active service on March 6, 1963, prior to 
the start of the Vietnam Era.  That period of active service 
has been confirmed by the RO from service administrative 
records located at the National Personnel Records 
Center.  As the claimant did not serve in the Republic of 
Vietnam, the period beginning on August 5, 1964, and ending 
on May 7, 1975, inclusive, is the Vietnam Era wartime service 
period applicable to this claimant.  The record shows that 
service-connection is not in effect for any disability, and 
that the veteran has not claimed any service-connected 
disability.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that "[w]here the law and not the evidence 
is dispositive, the claim should be denied or the appeal to 
the [Board] terminated because of the absence of legal merit 
or the lack of entitlement under the law."  Shields v. 
Brown, 8 Vet. App. 346, 351-52 (1995);  Sabonis v. Brown,  6 
Vet. App. 426, 430 (1994).  Inasmuch as this claimant did not 
serve in the active military, naval, or air service during a 
period of war, he is not eligible to receive nonservice-
connected pension benefits under the provisions of  38 
U.S.C.A. §§ 101 (29), 1501, 1521 (West 1991 & Supp. 2001);  
38 C.F.R. §§ 3.1, 3.2, 3.3(a) (2001).  Thus, the Board finds 
that the veteran's claim for VA nonservice-connected pension 
benefits lacks basic entitlement under the law.  

The Board acknowledges the veteran's contentions that he 
should be entitled to pension benefits, and that the denial 
of such benefits amounts to discrimination against him.  
However, the Board is bound in its decisions by the laws 
enacted by Congress, the regulations of the Department, 
instructions of the Secretary of Veterans Affairs, precedent 
opinions of the chief legal officer of the VA, and precedent 
opinions of the United States Court of Appeals for Veterans 
Claims, and the Board is not free to ignore statutes enacted 
by Congress or regulations promulgated by the VA.  See  
38 U.S.C.A. § 7104(c) (West 1991 & Supp. 2001);  38 C.F.R. § 
20.101 (2001).   The award of VA nonservice-connected pension 
benefits is controlled solely by application of the above-
cited law and regulations.  As evidence of basic eligibility 
to VA nonservice-connected pension benefits has not been 
submitted, that claim is denied.   




ORDER

Basic eligibility for nonservice-connected pension benefits 
not having been established, the veteran's claim is denied.




		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

